Title: To John Adams from M. Quillau, 29 November 1778
From: Quillau, M
To: Adams, John


      
       Monsieur
       le 29. 9re 1778 paris
      
      Je viens de voir Monsieur Dubourg à qui je dois l’honneur et l’avantage d’être Connu de vous, qui m’a dit que vous m’avies écrit au sujet de Livres que vous voulies vous procurer. Il faut que la personne que vous aves chargée de votre lettre, ne se soit point acquittée de sa Commission, Car je n’ai reçu aucune lettre de votre part. Si elle me fut parvenue, vous deves etre persuadé que j’aurois mis toute la diligence possible pour executer ce dont vous me chargies par cette Lettre. Aussitot que par une nouvelle lettre; vous m’aures instruit des Livres que vous souhaiter avoir, je m’empresserai à vous les faire parvenir le plus promptement possible.
      J’ay l’honneur d’etre avec Respect, Monsieur, Votre très-humble et très-obeissant serviteur
      
       Quillau
      
     